249 F.2d 396
I. H. SPEARS, Appellant,v.SHELL OIL COMPANY, a corporation, and Humble Oil & RefiningCompany, a corporation, Appellees.
No. 15760.
United States Court of Appeals Ninth Circuit.
Nov. 6, 1957.

I. H. Spears, Pasadena, Cal., in pro. per.
Stanley, Gillis & Kirby, McCutchen, Black, Harnagel & Greene, Los Angeles, Cal., for appellees.
Where it appeared that no bond on appeal had been filed as required by Rule of Civil Procedure and docket fee had not been paid, appeal would be dismissed on motion.  Fed.Rules Civ.Proc. rule 73(c), 28 U.S.C.A.
Before ORR, CHAMBERS and BARNES, Circuit Judges.
PER CURIAM.


1
This matter came before the Court on motion of appellees to dismiss appeal.


2
Appellees were represented in court by counsel.  No appearance was made by Appellant or anyone in his behalf.


3
It appearing that the notice of appeal was filed on February 27, 1956, and that no bond on appeal has been filed as required by Rule 73(c), Federal Rules of Civil Procedure, 28 U.S.C.A., nor has the docket fee been paid.


4
The motion to dismiss the appeal is granted.